              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FOSTER LEE TARVER,                            :     Civil No. 3:18-CV-2071
                                              :
      Petitioner                              :     (Judge Mannion)
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
PA BOARD OF PROBATION                         :
AND PAROLE, et al.,                           :
                                              :
      Respondents                             :

                           MEMORANDUM ORDER

I.    INTRODUCTION

      One of the statutory prerequisites to a state prisoner seeking habeas corpus

relief in federal court is that the prisoner must Aexhaust[] the remedies available in

the courts of the State.@ 28 U.S.C. ' 2254(b)(1)(A). The instant case presents a

model of an unexhausted petition, since the petitioner, Foster Lee Tarver,

acknowledges that he has not fully exhausted his state-court remedies prior to

filing the instant petition. The question we confront is whether Tarver’s petition

should be dismissed without prejudice to his right to refile following the

conclusion of his state-court proceedings, or whether this case qualifies for “stay

and abeyance” pending the completion of his state appeals.



                                          1
      On October 25, 2018, the Court received Tarver’s petition for a writ of

habeas corpus. (Doc. 1.) In the petition, Tarver challenges his 1969 conviction for

first-degree murder and related offenses, and his resulting sentences. The petition

indicates that following his conviction, Tarver received a mandatory sentence of

life in prison for the murder conviction, 10-to-20 years for robbery, 1 ½ -to-4 years

for unlawful carrying of a firearm, and 1 ½ -to-3 years for conspiracy. Tarver was

a juvenile when he committed these offenses.

      In 2012, the United States Supreme Court decided Miller v. Alabama, 567

U.S. 460 (2012), holding that mandatory sentences of life without parole for

juveniles convicted of homicide violates the Eighth Amendment to the United

States Constitution. Weeks after Miller was issued, Tarver filed a petition under

Pennsylvania’s Post-Conviction Relief Act seeking to be resentenced. It appears

that Tarver’s resentencing hearing was held on October 30, 2017, and that he was

represented at this hearing by Mary Lynn Klatt, First Assistant in the Dauphin

County Public Defender’s Office. The petition does not indicate what happened at

the resentencing and does not indicate what new sentence Tarver may have

received. Tarver represents that he has filed an appeal with the Pennsylvania

Superior Court, and it appears that his appeal remains pending at this time.

      Tarver acknowledges that he has not fully exhausted his state-court remedies

prior to filing the instant petition for habeas relief but suggests that he has filed the

                                           2
petition because he believes that his “appeal is in jeopardy” (Doc. 1, at p. 13).

Tarver represents that he is asking this Court to enter an Order to stay and abey

consideration of the merits of the petition, pending the completion of the state-

court appeals process.

II.   DISCUSSION

      Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts provides in pertinent part: AIf it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.@ Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Court.

      To obtain federal habeas corpus relief, a state prisoner seeking to invoke the

power of this Court to issue a writ of habeas corpus must satisfy the standards

prescribed by 28 U.S.C. ' 2254, which provides in part as follows

             (a) The Supreme Court, a Justice thereof, a circuit judge,
             or a district court shall entertain an application for a writ
             of habeas corpus in behalf of a person in custody
             pursuant to the judgment of a State court only on the
             ground that he is in custody in violation of the
             Constitution or laws or treaties of the United States.
             (b)(1) An application for a writ of habeas corpus on
             behalf of a person in custody pursuant to the judgment of
             a State court shall not be granted unless it appears that--


                                          3
             (A) the applicant has exhausted the remedies available in
             the courts of the State;
             .........................................
             (2) An application for a writ of habeas corpus may be
             denied on the merits, notwithstanding the failure of the
             applicant to exhaust the remedies available in the courts
             of the State.

28 U.S.C. ' 2254 (a) and (b).

      As this statutory text implies, state prisoners must meet exacting substantive

and procedural benchmarks to obtain habeas corpus relief. At the outset, a petition

must satisfy exacting substantive standards to warrant relief. Federal courts may

Aentertain an application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.@ 28

U.S.C. ' 2254(a). By limiting habeas relief to state conduct which violates Athe

Constitution or laws or treaties of the United States,@ ' 2254 places a high

threshold on the courts. Typically, habeas relief will only be granted to state

prisoners in those instances where the conduct of state proceedings led to a

Afundamental defect which inherently results in a complete miscarriage of justice@

or was completely inconsistent with rudimentary demands of fair procedure. See,

e.g., Reed v. Farley, 512 U.S. 339, 354 (1994). Thus, claimed violations of state

law, standing alone, will not entitle a petitioner to ' 2254 relief, absent a showing


                                          4
that those violations are so great as to be of a constitutional dimension. See Priester

v. Vaughan, 382 F.3d 394, 401-02 (3d Cir. 2004).

      Furthermore, state prisoners seeking relief under Section 2254 must also

satisfy specific, and precise, procedural standards. Among these procedural

prerequisites is a requirement that the petitioner A has exhausted the remedies

available in the courts of the State@ before seeking relief in federal court. 28 U.S.C.

' 2254(b). Section 2254's exhaustion requirement calls for total exhaustion of all

available state remedies. Thus, a habeas petitioner Ashall not be deemed to have

exhausted the remedies available in the courts of the State, within the meaning of

this section, if he has the right under the law of the State to raise, by any available

procedure, the question presented.@ 28 U.S.C. ' 2254(c). In instances where a state

prisoner has failed to exhaust the legal remedies available to him in the state

courts, federal courts typically will refuse to entertain a petition for habeas corpus.

See Whitney v. Horn, 280 F.3d. 240, 250 (3d Cir. 2002). This statutory exhaustion

requirement is rooted in principles of comity and reflects the fundamental idea that

the state should be given the initial opportunity to pass upon and correct alleged

violations of the petitioner=s constitutional rights. O=Sullivan v. Boerckel, 526 U.S.

838, 844 (1999). As the Supreme Court has aptly observed: Aa rigorously enforced

total exhaustion rule@ is necessary in our dual system of government to prevent a

federal district court from upsetting a state court decision without first providing

                                          5
the state courts the opportunity to correct a constitutional violation.          Rose v.

Lundy, 455 U.S. 509, 518 (1982). Requiring exhaustion of claims in state court

also promotes the important goal of ensuring that a complete factual record is

created to aid the federal courts in their review of a ' 2254 petition. Walker v.

Vaughn, 53 F.3d 609, 614 (3d Cir. 1995). A petitioner seeking to invoke the writ

of habeas corpus, therefore, bears the burden of showing that all of the claims

alleged have been Afairly presented@ to the state courts, and the claims brought in

federal court must be the Asubstantial equivalent@ of those presented to the state

courts. Evans v. Court of Common Pleas, 959 F.2d 1227, 1231 (3d Cir. 1992);

Santana v. Fenton, 685 F.2d 71, 73-74 (3d Cir. 1982). A petitioner cannot avoid

this responsibility merely by suggesting that he is unlikely to succeed in seeking

state relief, since it is well-settled that a claim of Alikely futility on the merits does

not excuse failure to exhaust a claim in state court.@ Parker v.Kelchner, 429 F.3d

58, 63 (3d Cir. 2005).

      When presented with a plainly unexhausted petition, like Tarver’s petition,

the court has several courses available to it. First, the court can dismiss the petition

without prejudice, so that the petitioner can either return to state court and totally

exhaust his claims or proceed in federal court on a petition which raises only

wholly exhausted issues. Rose v. Lundy, 455 U.S. 509 (1982). This total

exhaustion approach facilitates the important goals of federalism and comity that

                                            6
are essential to the exhaustion rule and allows for complete legal and factual

development of these cases in the state legal system before petitions are presented

in federal court.

      However, because strict compliance with this total exhaustion rule can create

procedural dilemmas for some petitioners, the courts have adopted another

procedure which may be employed in a limited number of cases, a Astay and

abeyance@ procedure in which the federal habeas petition is stayed pending

exhaustion of state remedies by the petitioner. Rhines v. Weber, 544 U.S. 269

(2005). Yet, although granting a stay and abeyance is an available procedure, it is

not a preferred course of action in these cases. Because a Astay and abeyance@

procedure, if used too frequently, can undermine the policies favoring prompt and

orderly resolution of state habeas petitions, the Supreme Court has held that:

             [S]tay and abeyance should be available only in limited
             circumstances. Because granting a stay effectively
             excuses a petitioner's failure to present his claims first to
             the state courts, stay and abeyance is only appropriate
             when the district court determines there was good cause
             for the petitioner's failure to exhaust his claims first in
             state court. Moreover, even if a petitioner had good cause
             for that failure, the district court would abuse its
             discretion if it were to grant him a stay when his
             unexhausted claims are plainly meritless.

Rhines v. Weber, 544 U.S. at 277. Therefore, in order to qualify for a stay and

abeyance a petitioner should Asatisf[y] the three requirements for a stay as laid out

                                          7
in Rhines: good cause, potentially meritorious claims, and a lack of intentionally

dilatory litigation tactics.@ Heleva v. Brooks, 581 F.3d 187, 192 (3d Cir. 2009).

      Based upon the representations Tarver makes in his spare petition for federal

habeas corpus relief, the petition presents claims that are unexhausted, and which

may be the subject of a current appeal pending before the Pennsylvania Superior

Court. As noted, in most cases this would compel the Court to dismiss Tarver’s

claims without prejudice to him refiling those claims once his state-court

proceedings had concluded. However, Tarver has indicated that he believes this

case qualifies for stay and abeyance pending the conclusion of those state

proceedings, apparently because of concerns over some of his claims being

deemed time-barred under federal law.

      Because Tarver’s petition is somewhat unclear, and because we believe it is

appropriate to err on the side of caution before entering an Order dismissing the

petition, we find that the better course in this case is to have the petition served and

to require the respondents to provide a short response limited to summarizing the

current posture of Tarver’s state appeals, and to indicating whether the respondents

take a position as to whether the claims in this case should be stayed pending the

disposition of those appeals, or whether the case should be dismissed without

prejudice as prematurely filed.




                                           8
III.   ORDER

       Accordingly, IT IS HEREBY ORDERED THAT

       1. The Clerk of Court shall serve the petition upon the Pennsylvania Office

          of Attorney General and the District Attorney for Dauphin County.

       2. On or before Friday, November 30, 2018, the respondents shall file a

          response to the petition limited to summarizing the current posture of

          Tarver’s state appeals, and to indicating whether the respondents take a

          position as to whether the claims in this case should be stayed pending

          the disposition of those appeals, or whether the case should be dismissed

          without prejudice as prematurely filed.

       So Ordered this 30th day of October, 2018.



                                       /s/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                         9
